Nardelli, J.P.
dissents in part in a memorandum as follows: I respectfully dissent and, although I concur with the majority that the first, third and fourth causes of action should be reinstated, I find that the motion court properly granted that branch of defendants’ motion which sought to compel arbitration and denied plaintiffs cross motion to stay arbitration.
It has long been settled that New York State public policy favors the enforcement of arbitration agreements (Matter of Weinrott [Carp], 32 NY2d 190, 199 [1973]; Matter of Smith Barney Shearson v Sacharow, 91 NY2d 39, 49 [1997]), for arbitration serves “as a means of conserving the time and resources of the courts and the contracting parties” (Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Am., 37 NY2d 91, 95 [1975], see also Maross Constr. v Central N.Y. Regional Transp. Auth., 66 NY2d 341, 345 [1985] [arbitration “is now well recognized as an effective and expeditious means of resolving disputes between willing parties desirous of avoiding the expense and delay frequently attendant to the judicial process”]; Matter of Siegel [Lewis], 40 NY2d 687, 689 [1976] [“(i)t has long been the policy of the law to interfere as little as possible with the freedom of consenting parties to achieve that objective”]).
The right to arbitrate, however, like any other contractual right, may be modified, waived or abandoned (Flynn v Labor Ready, 6 AD3d 492, 493 [2004]; Les Constructions Beauce-Atlas v Tocci Bldg. Corp. of N.Y., 294 AD2d 409, 409-410 [2002]). A court, in order to determine that a party has waived the right to arbitration, must find that the party “engaged in litigation to such an extent as to ‘manifest[ ] a preference clearly inconsistent with [that party’s] later claim that the parties were obligated to settle their differences by arbitration . . . and thereby elected to litigate rather than arbitrate’ ” (Flynn at 493, quoting Sherrill v Grayco Bldrs., 64 NY2d 261, 272 [1985], quoting Matter of Zimmerman [Cohen], 236 NY 15, 19 [1923]). More specifically: “Not every foray into the courthouse effects a waiver of the right to arbitrate. Where claims are entirely separate, though arising from a common agreement, no waiver of *487arbitration may be implied from the fact that resort has been made to the courts on other claims (Denihan v Denihan, 34 NY2d 307, 310). Moreover, where urgent need to preserve the status quo requires some immediate action which cannot await the appointment of arbitrators, waiver will not occur where plaintiff ‘moves in court for protective relief in order to preserve the status quo while at the same time exercising its right under the contract to demand arbitration’ (Preiss/Breismeister Architects v Westin Hotel Co., 56 NY2d 787, 789 [1982])” (Sherrill, 64 NY2d at 273; see also Kobak v Schultz, 117 AD2d 714, 715-716 [1986]).
In this matter, the arbitration provision in the parties’ employment agreement clearly provides that: “the parties hereby agree that all controversies and claims which may arise out of the transaction contemplated by this Agreement or the construction, performance or breach of this Agreement shall be determined by binding arbitration . . . .”
Given the unambiguous, explicit and unequivocal terms of the arbitration provision, it is clear that all of plaintiffs claims herein, which arise out of the employment agreement, are encompassed within that arbitration provision (see Nasso v Loeb & Loeb, LLP, 19 AD3d 465 [2005]; Stoll Am. Knitting Mach. v Creative Knitwear Corp., 5 AD3d 586, 587 [2004]).
I disagree, however, with the majority’s conclusion that defendants waived their contractual right to arbitration. Regardless of the causes of action interposed by plaintiff in her first Supreme Court action, the stipulation settling that action addresses a very narrow range of issues primarily concerning files, communications, and disbursements associated with a small, specific number of matters on which plaintiff worked while employed at defendant law firm and which were still in active litigation. I reject the contention that defendants’ entry into this very limited stipulation constitutes a clear manifestation of their intent to waive arbitration (see Spatz v Ridge Lea Assoc., 309 AD2d 1248, 1249 [2003]; Matter of Riggi [Lupe Constr. Co.], 176 AD2d 1177, 1178-1179 [1991]), or comprises “conduct inconsistent with an intent to reserve any issues for arbitration” (Faberge Intl. v Di Pino, 109 AD2d 235, 239 [1985]; see also De Sapio v Kohlmeyer, 35 NY2d 402 [1974]). Moreover, the majority’s reference to defendants’ “active[ ]” participation in two plenary actions actually consisted of two motions, brought pursuant to the Judiciary Law, for the allocation of fees in two separate and distinct actions referenced in the stipulation. Indeed, defendants’ motions were contemplated by the stipulation, which provided that defendants reserved their right to claim a share of the attorneys’ fees in certain delineated ac*488tions (Cooney v The Second Toro Family, Ltd. Partnership, Sup Ct, NY County; Pringle v Chelsea Piers Mgt., Inc., Sup Ct, Bronx County). These motions certainly do not, in my view, indicate a clear intent to waive their right to arbitrate plaintiffs current causes of action sounding in breach of contract, gender discrimination in violation of the New York City Human Rights Law, damages as the result of defendants’ withholding client files and locking her out of her office, damages for salary, benefits and vacation pay, and defamation (see Sherrill, 64 NY2d at 273 [“(w)here claims are entirely separate, though arising from a common agreement, no waiver of arbitration may be implied from the fact that resort has been made to the courts on other claims”]).
Further, the final paragraph of the stipulation sets forth a comprehensive reservation of rights clause that provides: “[t]his stipulation should not otherwise be construed as a waiver of any right or remedies that Petitioner or Respondent may seek to obtain against one another.”
Plaintiff, to a large extent, relies on this clause for the proposition that her current claims are not barred by the doctrine of res judicata.* While I agree that plaintiffs right to bring the current array of claims arising out of the agreement is preserved by that clause, I find that such clause also operates to preserve defendants’ right to enforce the arbitration provision embodied in the agreement.
Accordingly, I find that that branch of defendants’ motion which sought to compel arbitration should be granted, and plaintiffs cross motion to stay arbitration should be denied.

 Under New York State’s transactional approach to res judicata, “once a claim is brought to a final conclusion, all other claims arising out of the same transaction or series of transactions are barred, even if based upon different theories or if seeking a different remedy” (O’Brien v City of Syracuse, 54 NY2d 353, 357 [1981]; see also Fifty CPW Tenants Corp. v Epstein, 16 AD3d 292, 293 [2005]).